DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 16th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-20 were amended. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on May 16th, 2022, with respect to the amended features of claims 1, 8, and 15 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 16th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “determining, for each feature of the multiple first-type features and the multiple second type features, respective accuracy rates by determining a degree of closeness between the feature and the learning objective; evaluating the multiple first-type features and the multiple second-type features to obtain an optimal feature set by selecting optimal features of the multiple first-type features and the multiple second-type features that have first accuracy rates of the respective accuracy rates that meet the preset condition” in combination with the rest of limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the limitations including “determine, for each feature of the multiple first-type features and the multiple second-type features, respective accuracy rates by determining a degree of closeness between the feature and the learning objective; evaluate the multiple first-type features and the multiple second-type features to obtain an optimal feature set by selecting optimal features of the multiple first-type features and the multiple second-type features that have first accuracy rates of the respective accuracy rates that meet the preset condition” in combination with the rest of limitations recited in claim 8.
Regarding to claim 15, the prior art fails to anticipate or render obvious the limitations including “determine, for each feature of the multiple first-type features and the multiple second-type features, respective accuracy rates by determining a degree of closeness between the feature and the learning objective; evaluate the multiple first-type features and the multiple second-type features to obtain an optimal feature set by selecting optimal features of the multiple first-type features and the multiple second-type features that have first accuracy rates of the respective accuracy rates that meet the preset condition” in combination with the rest of limitations recited in claim 15.
Claims 2-7, 9-14, and 16-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828